In the

     United States Court of Appeals
                    For the Seventh Circuit
No. 15‐2079

JOSEPH S. ROBERTS,
                                                      Plaintiff‐Appellant,

                                     v.


COLUMBIA COLLEGE CHICAGO, et al.,
                                                   Defendants‐Appellees.

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
               No. 12 C 828 — Jorge L. Alonso, Judge. 


      ARGUED JANUARY 12, 2016 — DECIDED MAY 6, 2016


   Before BAUER and HAMILTON, Circuit Judges, and PETERSON,*
District Judge.
    BAUER, Circuit Judge. Defendant‐appellee, Columbia College
Chicago (“Columbia”), terminated plaintiff‐appellant, Profes‐
sor Joseph Roberts (“Roberts”), after it discovered that Roberts
plagiarized several chapters in a textbook that he composed in


*
   Of the United States District Court for the Western District of Wisconsin,
sitting by designation.
2                                                   No. 15‐2079

2004. Roberts filed suit against Columbia and several Colum‐
bia  faculty  members.  In  his  complaint,  Roberts  pleaded
multiple  theories  of  recovery.  All  defendants  moved  for
summary judgment, which the district court granted. Roberts
appealed  the  grant  of  summary  judgment  in  regards  to  his
claims for breach of contract and age discrimination in viola‐
tion of the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. §§ 621 et seq. For the following reasons, we affirm the
district court’s ruling.
                     I.  BACKGROUND
    A. The Textbook
    Columbia hired Roberts in 1999 as a tenure‐track professor
in the Arts,  Entertainment  and Media Management  Depart‐
ment (“AEMM Department”). Roberts achieved tenured status
in 2003. His tenure rights were secured by a contract entitled
“Columbia College Chicago Statement of Policy on Academic
Freedom,  Faculty  Status,  Tenure,  and  Due  Process”  (the
“Statement of Policy”). 
    In late 2003, Roberts believed there were no good, reason‐
ably priced textbooks on the subject of economics as applied to
the arts. So, he began creating a new custom textbook with the
help of his AEMM Department colleague Clark Greene and
several  graduate  students  in  the  AEMM  Department.  This
process  involved  working  with  a  publishing  company  to
compile materials from other textbooks into one new custom
textbook.  Roberts  worked  with  publisher  McGraw‐Hill  and
used materials from three current textbooks: Issues in Economics
Today  by  Robert  Guell;  Economics  is  Everywhere  by  Daniel
Hamermesh; and Basic Economic Concepts by Werner Sichel and
No. 15‐2079                                                        3

Peter Eckstein. The final product, Economics for Arts Entrepre‐
neurs and Managers, consisted primarily of the copied material
from  the  three  textbooks.  Roberts  and  Clarke  Greene  also
prepared original material, such as the first chapter.  
    Roberts testified in his deposition that he sent McGraw‐Hill
photocopies  of  the  three  covers  of  the  textbooks,  reference
sections,  and  copyright  sections.  When  his  textbook  was
published,  however,  the  cover  was  titled:  Economics  for  Arts
Entrepreneurs and Managers: with selected material from Issues in
Economics  Today  and  Economics  is  Everywhere.  The  cover  also
lists  the  following  authors  in  order:  Dr.  Joseph  S.  Roberts,
Robert C. Guell, and Daniel S. Hamermesh. The textbook does
not  reference  or  cite  Basic  Economic  Concepts  by  Sichel  and
Eckstein. Further, the inside cover page states, “Peer review,
class testing, and accuracy are primarily the responsibility of
the author(s).”
    Roberts intended to use Economics for Arts Entrepreneurs and
Managers for his 2004 fall semester class. He requested a final
proof of the textbook from McGraw‐Hill prior to its publica‐
tion, but never received one. Instead, the first time Roberts saw
the completed textbook was when he purchased it at Colum‐
bia’s bookstore, after his students for the 2004 fall semester had
arrived  in  class  with  the  textbook  already  purchased.  Upon
reviewing it, Roberts noticed several errors, such as omitting
the reference to Basic Economic Concepts by Sichel and Eckstein,
as well as the lack of reference pages at the end of each chapter. 
    Roberts testified that after he identified the errors, he made
a  phone  call  to  McGraw‐Hill  to  inform  the  publisher  of  the
problem, but did not send a follow‐up letter or email detailing
4                                                     No. 15‐2079

the  issues.  He  also  provided  his  students  with  a  corrected
reference page. He understood at that time that not citing the
Sichel and Eckstein textbook was a “serious error” and created
a “big problem” for his book. Ultimately, Roberts and several
other  colleagues  decided  to  never  use  Economics  for  Arts
Entrepreneurs  and  Managers  again  due  to  the  errors  and  its
price. Roberts made no further efforts to ensure McGraw‐Hill
corrected the omission. 
    Sometime around either December 2005 or January 2006,
Roberts  approached  graduate  student  Nissan  Wasfie
(“Wasfie”), and asked for his assistance updating Economics for
Arts Entrepreneurs and Managers. Roberts intended to correct
the original textbook’s reference errors in the updated version.
Wasfie  agreed  to  help,  however,  the  updated  version  never
came  to  fruition  because  a  dispute  arose  over  money  that
Roberts allegedly owed Wasfie. The original publication was
never corrected.
   Roberts  updated  his  curriculum  vitae  in  2009  and  2011.
Both  times  he  listed  Economics  for  Arts  Entrepreneurs  and
Managers under his list of publications. 
    B. Roberts’ Age Discrimination Evidence
    In 2010, Roberts served on a search committee to name the
AEMM  Department  Chairperson.  The  committee  identified
who they believed was the best candidate, but that individual
refused  the  position  due  to  issues  regarding  the  terms  of
employment. Eliza Nichols, the Dean of the School of Fine and
Performing  Arts  at  Columbia  (“Nichols”),  then  called  the
individual members of the search committee and asked them
to approve Philippe Ravanas (“Ravanas”) as the new chairper‐
No. 15‐2079                                                  5

son, which each member did. Roberts testified that Ravanas
was  the  committee’s  “reluctant  second  choice,”  and  that
Roberts wished the committee was able to convene as a whole
prior to making the decision. 
    Contention arose between Roberts and Ravanas sometime
after Ravanas was appointed the AEMM Department Chair‐
person.  Ravanas  commented  that  Roberts  and  other  older
members of the faculty did not fit the “image” that Ravanas
desired to create, as he wanted to portray a “young and hip
look for the program.” At that time, Roberts was about fifty
years old. Ravanas also removed a photograph of Roberts from
the online directory because he believed it did not project the
look he wanted for the AEMM Department. In addition, two
other tenured professors of the AEMM Department submitted
sworn  testimony  that  Ravanas  was  “hostile”  towards  older
members of the faculty. 
    Ravanas  had  other  disputes  with  Roberts  as  well.  On
February 23, 2011, Ravanas sent Roberts an email asking him
to explain why Roberts received a $250 per month cellphone
allowance from Columbia when no other professor did, why
Roberts submitted a request for $950 to cover a membership
fee for an organization when that organization’s website listed
the fee as $125, and why Roberts identified himself as associ‐
ated with the Coleman Foundation after the AEMM Depart‐
ment had cut ties with the group. On April 12, 2011, Ravanas
sent Roberts another email questioning why Roberts was listed
on the Coleman Foundation’s website, why the Self Employ‐
ment in the Arts Conference website listed Roberts as having
a PhD in Entrepreneurship when it was actually in Education,
and  why  Roberts’  biography  on  the  AEMM  Department
6                                                     No. 15‐2079

website indicated he designed entrepreneurship programs for
inner‐city  neighborhoods  when  he  had  not  provided  this
information to the Department before. Roberts responded that
he  would  contact  the  websites  and  ask  them  to  correct  the
information. 
    C. Plagiarism Investigation
    At some point in 2004, before Roberts published Economics
for Arts Entrepreneurs and Managers, Wasfie noticed graduate
students in Roberts’ office had open textbooks on Roberts’ desk
and  were  typing  from  them.  Wasfie  became  suspicious  that
Roberts had committed plagiarism, but did not mention this to
anyone at that time.
   Wasfie  developed  a  brain  tumor  in  the  fall  of  2010,  and
went  on  leave  from  December  2010  through  March  2011  to
recover  from  brain  surgery.  Wasfie  testified  that  while  on
leave, he reflected on “life in general,” “justice,” and “doing
what’s  right.”  He  decided  during  this  time  to  investigate
whether Roberts had plagiarized Economics for Arts Entrepre‐
neurs  and  Managers.  He  went  to  the  library  to  research  his
suspicions, and eventually compared Roberts’ textbook with
Basic Economic Concepts by Sichel and Eckstein. 
    In mid‐March 2011, Wasfie approached Ravanas with the
results  of  his  investigation.  He  informed  Ravanas  that  a
significant part of Economics for Arts Entrepreneurs and Managers
was unattributed. Wasfie also provided Ravanas with a copy
of  Roberts’  textbook  and  information  regarding  the  unattri‐
buted  sections  from  Sichel  and  Eckstein’s  Basic  Economic
Concepts.
No. 15‐2079                                                       7

    In his deposition, Roberts testified that he had indicated the
reference error to Wasfie years earlier  when  Roberts sought
Wasfie’s assistance with updating the textbook. Roberts also
testified that he did not think Wasfie harbored any antagonism
towards him, and he believed that someone “put [Wasfie] up
to”  informing  the  faculty  of  Roberts’  plagiarism.  Roberts
acknowledged  that  he  had  no  evidence  other  than  his  own
speculations as to whether Ravanas, or anyone else, coerced or
induced Wasfie to make the plagiarism allegation against him. 
    After Wasfie informed Ravanas of the plagiarism, Ravanas
compared Roberts’ Economics for Arts Entrepreneurs and Mana‐
gers  with  Sichel  and  Eckstein’s  Basic  Economic  Concepts.  He
concluded that eight chapters from Roberts’ textbook consisted
almost entirely of unattributed excerpts from the Sichel and
Eckstein  textbook.  This  amounted  to  approximately  10,000
unattributed words total. He prepared a written memorandum
detailing his findings. Ravanas forwarded the memorandum
to Nichols in early April 2011, who then reviewed the memo‐
randum  and  compared  the  relevant  textbooks.  Nichols  also
concluded that plagiarism had occurred and informed the vice
president  for  academic  affairs,  the  provost,  and  the  general
counsel’s office about her findings.
    During this same time period, Roberts  and other faculty
members were organizing their complaints against Ravanas’
leadership of the AEMM Department. On May 2, 2011, Roberts
and several of his colleagues issued a formal complaint against
Ravanas.  On  May  31,  2011,  Roberts  and  the  other  faculty
members met with Louise Love, who was then‐Vice President
of Academic Affairs (“Love”), regarding the situation. Immedi‐
8                                                      No. 15‐2079

ately afterwards, Roberts met with Nichols for a previously
scheduled meeting. 
    There are two conflicting accounts of how the May 31, 2011,
meeting between Nichols and Roberts transpired. According
to Roberts, Nichols accused him of committing plagiarism, told
him that he had five minutes to resign, and that if he refused
to resign the plagiarism would go on his record. Roberts also
testified that Nichols did not show him the memorandum from
Ravanas, did not give him an opportunity to present his side
of the story, and told him to go to his office and think about his
family and career. According to Nichols, she asked Roberts to
review  Ravanas’  memorandum  and  address  the  charges
contained  therein,  but  Roberts  did  not  get  through  the  first
line. She testified that Roberts claimed that the title of the book
was wrong, and thus he was not the author of the book. She
acknowledged giving him the option to resign and told him to
think about it, but denied saying that he only had five minutes
to decide. She also testified that Roberts was “very confusing”
throughout the meeting and “had absolutely no comprehensi‐
ble  excuse  for  what  he  did.”  Both  agree  that  Roberts  called
Nichols  later  that  day  and  informed  her  that  he  would  not
resign.
   In  June  2011,  Love  was  appointed  interim  provost  of
Columbia.  As  provost,  she  had  the  authority  to  terminate
tenured faculty members. Shortly after her appointment, she
was informed of the plagiarism charge against Roberts. She
investigated the matter by comparing Roberts’ Economics for
Arts  Entrepreneurs  and  Managers  with  Sichel  and  Eckstein’s
Basic Economic Concepts. After reviewing the two sources, she
concluded that there was “substantial plagiarism” in Roberts’
No. 15‐2079                                                        9

textbook. She also spoke with Nichols about the matter and
reviewed the memorandum prepared by Ravanas. Love did
not speak with Roberts as part of her investigation because she
believed “[t]he evidence spoke for itself.” She also testified that
it  was  irrelevant  whether  the  mistake  was  Roberts’  fault  or
McGraw‐Hill’s fault, because “[t]he author is responsible for
the material.” 
    After her investigation, Love decided to terminate Roberts’
employment. She testified that Columbia made no attempt to
address his conduct other than by termination because “[t]he
nature of his offense didn’t allow for that,” since “[h]is viola‐
tion  of  the  standard  of  academic  integrity  was  quite  egre‐
gious.”
    On June 9, 2011, Love sent Roberts a letter terminating his
employment with Columbia. The letter stated, “In accordance
with  Section  IX(A)(2)  of  the  [Statement  of  Policy],  your
termination is due to academic dishonesty related to plagia‐
rized passages within your book, Economics for Arts Entrepre‐
neurs and Managers.” It went on to state that “your continued
participation in the affairs of [Columbia] is likely to be detri‐
mental  to  [Columbia’s]  reputation  and  will  cause  academic
harm to [Columbia].” The letter concluded that Roberts was
“hereby suspended without pay pending an internal review
you may wish to seek.” 
    Upon  receiving  the  letter,  Roberts  sent  an  email  to  Love
with a list of clarifications. Love did not respond. Following
this,  Roberts  did  not  seek  the  internal  review  procedures
referenced in the termination letter. He stated in his deposition
that  he  “didn’t  see  any  point  in  doing  that”  based  on  his
10                                                            No. 15‐2079

previous experience serving as a member of the internal review
panel,  known  as  the  Elected  Representatives  of  the  College
(“ERC”).  He  further  testified  that  “the  ERC  powers  were
reduced, so it was no longer an oversight as intended to be.” 
    On February 6, 2012, Roberts filed a civil lawsuit against
Columbia,  Nichols,  and  Ravanas.  He  made  several  claims
against  Columbia,  such  as  breach  of  contract,  retaliatory
discharge, defamation, and discrimination under Title VII, 42
U.S.C. §§ 2000e et seq.; 42 U.S.C. § 1981; the ADEA; and the
Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq. He
also brought other claims against all of the defendants, and
against Ravanas individually. All defendants filed motions for
summary judgment in regards to all counts, which the district
court granted on April 21, 2015. Roberts appealed the district
court’s ruling as to whether summary judgment was appropri‐
ate in favor of Columbia for Roberts’ breach of contract claim
and his ADEA discrimination claim.1 So, Columbia is the only
appellee in this matter.




1
   Roberts also alleged that the district court improperly resolved disputed
issues of material fact in favor of Columbia, improperly rejected testimony
in favor of Roberts as “self‐serving,” and improperly construed facts, made
credibility determinations, and drew inferences in favor of Columbia. Since
we review grants of motions for summary judgment de novo, whether the
district court erred in this regard is not determinative of whether this court
should reverse and remand. Under de novo review, Roberts can rely upon
his brief to argue anew how the relevant facts and reasonable inferences
drawn from them, when viewed in the light most favorable to him, show
that Columbia was not entitled to judgment as a matter of law or that a
genuine dispute of material fact exists. 
No. 15‐2079                                                           11

                         II. DISCUSSION
    We review the district court’s grant of summary judgment
de novo, while construing all facts and drawing all reasonable
inferences  within  the  record  in  favor  of  Roberts.  Harris  v.
Warrick  Cty.  Sheriffʹs  Depʹt,  666  F.3d  444,  447  (7th  Cir.  2012)
(citation  omitted).  Summary  judgment  is  appropriate  if  the
moving party shows that no genuine dispute of material fact
exists and that the moving party is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(a). 
    In  its  brief,  Columbia  argues  that  this  court  cannot  hear
Roberts’  claims  because  the  Statement  of  Policy  precludes
judicial  review  by  limiting  Roberts’  relief  to  the  college’s
internal  ERC  review  process.  So,  before  we  can  address  the
merits  of  Roberts’  appeal,  we  must  determine  whether  the
claims were properly brought before the court.
    A. Statement of Policy’s Preclusion of Judicial Review
   Columbia argues that the Statement of Policy provides that
the ERC process was Roberts’ sole recourse for reviewing the
merits of Columbia’s decision to terminate his employment. In
support, it cites the following provision from the Statement of
Policy:
        A faculty member who wishes to challenge or
        seek  review  of  the  Provost/Senior  Vice  Presi‐
        dent’s decision to sanction or dismiss him or her
        may do so solely in accordance with the follow‐
        ing provisions of this Section IX.D.2.b., allowing
        for a review by the [ERC]. 
12                                                                No. 15‐2079

   Columbia  relies  on  the  word  “solely,”  as  well  as  the
extensive  ERC  review  procedures  set  forth  within  Section
IX.D.2.b. of the Statement of Policy, to argue that the contract
prevented judicial review of the merits of Love’s decision to
terminate Roberts’ employment. 
   Initially,  we  note  that  Columbia  never  presented  this
argument to the district court. Rather, Columbia argued that
Roberts had to seek ERC review as a prerequisite for obtaining
judicial  review.  Thus,  it  made  an  exhaustion  of  remedies
argument,  not  the  argument  that  the  Statement  of  Policy
summarily prevented Roberts from bringing his claim to the
court. As a result, Columbia has waived any argument that the
Statement  of  Policy  precludes  judicial  review.  See  Domka  v.
Portage Cty., Wis., 523 F.3d 776, 783 (7th Cir. 2008).2 
    Further, even if the argument were preserved, we find that
the  Statement  of  Policy  does  not  prevent  judicial  review  of
Roberts’ claims. Neither party provided any binding authority
regarding whether a private university could preclude judicial
review of the merits of a decision to dismiss a tenured profes‐
sor.  While  we  generally avoid reviewing the merits of deci‐


2
      At  oral  argument,  Columbia  claimed  that  seeking  ERC  review  was  a
prerequisite  for  seeking  judicial  review  of  whether  the  termination
procedures were properly followed, but that a court could never review the
substantive merits of the decision to terminate  a  tenured professor. Since
Columbia  never  argued  this  in  its  brief,  it  is  waived  and  we  need  not
address it. See Int’l Union of Operating Eng’rs, Local 150, AFL‐CIO v. Rabine,
161 F.3d 427, 432 (7th Cir. 1998) (citation omitted) (although party presented
argument before district court and at oral argument, the argument was not
in the appellate brief, and “arguments not raised in a brief are waived”).
 
No. 15‐2079                                                         13

sions to grant tenure, see, e.g., Blasdel v. Northwestern Univ., 687
F.3d  813,  816  (7th  Cir.  2012),  it  is  unclear  whether  private
universities can contractually prevent the court from reviewing
the substantive merits of a university’s decision to dismiss a
tenured faculty member.
    In examining this issue, we find that McConnell v. Howard
University,  818  F.2d  58  (D.C.  Cir.  1987),  provides  persuasive
authority.  In  McConnell,  a  tenured  professor  sued  Howard
University  for  breach  of  contract  after  his  employment  was
terminated. Id. at 59. The district court applied a deferential
standard of review because the faculty handbook stated that in
reviewing faculty grievances, “[t]he decision of the Board of
Trustees  shall  be  final.”  Id.  at  67.  The  District  of  Columbia
Circuit  reversed,  finding  the  contract  did  not  limit  judicial
review  of  university  decisions  to  terminate  tenured  faculty
members. Id. at 67–68. “Such a reading of the contract renders
tenure a virtual nullity. Faculty members like Dr. McConnell
would have no real substantive right to continued employment,
but only certain procedural rights that must be followed before
their appointment may be terminated.” Id. at 67 (emphasis in
original). Although the contract language stated that the Board
of Trustees’ decision was final, the court found that this only
clarified that there were no “further avenues of review within
the  University.”  Id.  at  68  (emphasis  in  original).  The  court
reasoned, “If we were to adopt a view limiting judicial review
over  the  substance  of  the  Board  of  Trustees’  decision,  we
would be allowing one of the parties to the contract to deter‐
mine  whether  the  contract  had  been  breached.  This  would
make a sham of the parties’ contractual tenure arrangement.”
Id.
14                                                       No. 15‐2079

     This  case  parallels  McConnell.  The  Statement  of  Policy’s
language states that terminated tenured professors wishing to
seek review of the decision “may do so solely in accordance
with the following provisions of this Section IX.D.2.b., allowing
for a review by the [ERC].” This does not mandate ERC review
as  the  sole  recourse  available,  and  that  terminated  tenured
professors  cannot  seek  judicial  review.  Rather,  it  states  that
terminated professors who “wish” to challenge the provost’s
decision “may do so solely in accordance with” the procedures
specified within the contract. As in McConnell, the provision
here  merely  clarifies  the  internal  review  procedures  for
professors seeking to challenge the termination decision within
Columbia itself. It does not prevent terminated tenured profes‐
sors from bringing their claims to court. Further, tenure would
be an illusory benefit if we interpreted the Statement of Policy
as preventing Roberts from filing suit to challenge the merits
of Columbia’s decision to terminate his employment. 
   Therefore,  since  Columbia  waived  its  argument  that  the
Statement of Policy precluded judicial review, and the State‐
ment of Policy does not prevent judicial review, we find that
Roberts  properly  brought  his  breach  of  contract  complaint
before the court. So, we turn to the merits of his claim.
     B. Breach of Contract
     Both parties agree that Illinois law governs Roberts’ breach
of  contract  claim.  Under  Illinois  law,  to  sustain  a  breach  of
contract claim a plaintiff must prove: “(1) the existence of a
valid and enforceable contract; (2) substantial performance by
the plaintiff; (3) a breach by the defendant; and (4) resultant
damages.” W.W. Vincent & Co. v. First Colony Life Ins. Co., 351
No. 15‐2079                                                      15

Ill. App. 3d 752, 286 Ill. Dec. 734, 814 N.E.2d 960, 967 (2004). In
this case, Roberts’ tenure rights were secured by the Statement
of  Policy,  which  both  parties  agree  constitutes  a  contract
between Roberts and Columbia. 
   Roberts  argues  that  Columbia  breached  two  separate
provisions of the Statement of Policy. He first claims that Love
did  not  conduct  an  “appropriate”  investigation  into  the
plagiarism charge. He also argues that Columbia breached the
contract by not imposing less severe sanctions to remedy his
conduct. We address each issue separately.
         1. Whether Love Conducted an Appropriate Inves‐
            tigation  
   The  pertinent  language  from  the  Statement  of  Policy
regarding Roberts’ first claim is as follows: “the Provost/Senior
Vice President will undertake such investigation and comply
with such procedures as he or she believes appropriate.”
   Roberts acknowledges that the Statement of Policy granted
Love discretion in determining how to investigate the plagia‐
rism charge. But  he argues that she still  had  to exercise her
discretion  in  good  faith.  Roberts  alleges  that  Love  did  not
exercise  her  discretion  in  good  faith  because  plagiarism
contains  an  intent  element,  yet  Love  never  attempted  to
discern whether Roberts intentionally plagiarized. Instead, her
investigation  consisted  of  comparing  the  relevant  chapters
from  Roberts’  Economics  for  Arts  Entrepreneurs  and  Managers
with the corresponding text from Sichel and Eckstein’s Basic
Economic Concepts, consulting with Nichols (who had previ‐
ously met with Roberts regarding the matter), and reviewing
the memorandum prepared by Ravanas. 
16                                                       No. 15‐2079

     We disagree that as a matter of law plagiarism necessarily
contains an intent element. In Seitz‐Partridge v. Loyola University
Chicago,  the  Illinois  appellate  court  examined  an  almost
identical issue in a case involving a graduate student who was
accused of plagiarism. 2013 Ill. App. (1st) 113409, 369 Ill. Dec.
692, 987 N.E.2d 34, 42 (2013). The graduate student argued that
she  did  not  commit  plagiarism  because  any  plagiarism  that
occurred  was  unintentional.  Id.  In  its  analysis,  the  court
examined  the  student  handbook  and  found  that  it  did  not
contain an intent element for its definition of plagiarism. Id.
The  court  also  examined  the  two  university  committees’
investigations  against  her,  and  found  that  neither  made  a
finding  that  the  plaintiff  intentionally  plagiarized.  Id.  As  a
result,  the  student  could  not  create  a  genuine  dispute  of
material fact by arguing that she did not intend to plagiarize.
Id.  at  42–43.  In  this  case,  Roberts  similarly  cannot  point  to
anything in the Statement of Policy defining plagiarism, nor
did Provost Love make a finding that he acted intentionally.
Thus, whether he intentionally plagiarized is irrelevant. 
    Roberts  also  argues  that  Love’s  investigation  was  not
undertaken in good faith because she did not examine whether
he took efforts to remedy his plagiarism. Specifically, he claims
that he called McGuire‐Hill to report the problem, did not use
the  textbook  for  future  classes,  and  distributed  corrected
reference  pages  to  his  students.  We  note,  however,  that  he
failed to remove the plagiarized textbook from his curriculum
vitae for several years. Regardless, the fact that Roberts took
some efforts to remedy his plagiarism is not relevant in this
matter.  The  question  before  us  is  not  whether  Love’s
investigation was maximally thorough; it is only whether she
No. 15‐2079                                                    17

acted in good faith when she exercised her discretion under the
Statement of Policy to determine an “appropriate” investiga‐
tion into whether Roberts plagiarized. Love had a documented
case of serious plagiarism. She made a reasonable decision that
she had the evidence she needed, and Roberts has not adduced
evidence to show her bad faith. We conclude that Columbia
did not breach the Statement of Policy.
        2. Whether Lesser Sanctions Were Required
    Roberts also claims that Columbia breached the Statement
of Policy by not imposing less severe sanctions against him to
remedy his conduct. The pertinent language reads: 
        The  College  is  authorized  …  to  dismiss  a
        faculty member with a Tenured Appointment
        for  Cause.  Prior  to  dismissing  such  a  faculty
        member,  the  College  will,  in  ordinary  circum‐
        stances, attempt to correct the conduct giving
        rise to Cause by other less severe action. Dis‐
        missal is appropriate if such action has failed to
        end such conduct within a specified period of
        time or other less severe action is inappropriate
        and contrary to the best interests of the College
        because of the nature or seriousness of the con‐
        duct. (Emphasis added.) 
    Plagiarism  is  not  an  “ordinary  circumstance”  in  the
academic  community.  As  Columbia  cited  in  its  brief,
“[p]lagiarism is considered by most writers, teachers, journal‐
ists, scholars, and even members of the general public to be the
capital intellectual crime.” Richard A. Posner, The Little Book
of Plagiarism 107 (2007). Roberts himself admitted that “[i]n
18                                                                   No. 15‐2079

academia, plagiarism is considered an egregious and serious
offense.”
     Roberts argues that, based on the broad Statement of Policy
language, it is necessarily a jury question whether his conduct
constituted  “ordinary  circumstances”  in  which  less  severe
action was required.3 We acknowledge that it may be difficult
in some instances to distinguish between an “ordinary circum‐
stance” and a case in which the “nature or seriousness of the
conduct” justifies termination. It is clear, though, that in the
academic realm few charges are more serious than plagiarism.
Therefore, it was perfectly reasonable for Love to find that the
“nature or seriousness” of Roberts’ plagiarism within Econom‐
ics  for  Arts  Entrepreneurs  and  Managers  was  such  that  it  was
improper to attempt to correct his conduct through less severe
action. See Korf v. Ball State Univ., 726 F.2d 1222, 1228 (7th Cir.
1984) (finding that the university reasonably interpreted the
faculty ethics provision prohibiting “exploitation of students
for  …  private  advantage”  to  include  the  professor’s  sexual
exploitation  of  his  students).  As  a  result,  her  decision  to
terminate Roberts’ employment, rather than impose less severe
sanctions, did not breach the Statement of Policy.



3
    Roberts relies on a district court case, Lerman v. Turner, 2013 WL 4495245
(N.D. Ill. 2013), to support this argument. Lerman is an unpublished district
court opinion that has no binding precedential authority over this court.
Wirtz  v.  City  of  South  Bend,  669  F.3d  860,  863  (7th  Cir.  2012)  (citations
omitted) (“A district court decision does not have precedential effect … that
is, it is not an authority, having force independent of its reasoning, and to
which therefore a court with a similar case must defer even if it disagrees,
unless the circumstances that justify overruling a precedent are present.”).
No. 15‐2079                                                        19

   C. ADEA Claim
    Roberts  also  claims  that  Columbia’s  termination  of  his
employment constituted unlawful discrimination on account
of his age. “The ADEA makes it unlawful for an employer to
refuse to hire or otherwise discriminate against an individual
‘because of such individual’s age.’” Ripberger v. Corizon, Inc.,
773 F.3d 871, 880 (7th Cir. 2014) (citing 29 U.S.C. § 623(a)(1)).
ADEA protection extends to individuals who are 40 years of
age or older. 29 U.S.C. § 631(a). A plaintiff asserting an ADEA
claim  may  proceed  under  the  direct  or  indirect  method  of
proof. Fleishman v. Cont’l Cas. Co., 698 F.3d 598, 603 (7th Cir.
2012).  In  this  case,  Roberts  has  proceeded  under  the  direct
method of proof, which requires him to either present a direct
admission from Columbia that he was fired for age discrimina‐
tory reasons, or show a “convincing mosaic” of circumstantial
evidence that “points directly to a discriminatory reason for
[Columbia’s] action.” Id. (citations omitted). Further, Roberts
must “show evidence that could support a jury verdict that age
was  a  but‐for  cause  of  the  employment  action.”  Id.  at  604
(citations omitted).
    In this case, Love made the decision to terminate Roberts.
Roberts has not produced any evidence indicating that she had
any animus against him on account of his age. Instead, Roberts
argues that under a “cat’s paw” theory of liability, Ravanas’
hostility  against  Roberts  on  account  of  his  age  could  be
imputed to Love due to Ravanas’ involvement in the termina‐
tion process. 
   “In employment discrimination law the ‘cat’s paw’ meta‐
phor  refers  to  a  situation  in  which  an  employee  is  fired  or
20                                                        No. 15‐2079

subjected  to  some  other  adverse  employment  action  by  a
supervisor  who  himself  has  no  discriminatory  motive,  but
who has been manipulated by a subordinate who does have
such  a  motive  and  intended  to  bring  about  the  adverse
employment action.” Cook v. IPC Int’l Corp., 673 F.3d 625, 628
(7th Cir. 2012). To prevail on his cat’s paw theory, Roberts has
to  show  that  Love’s  decision  was  “decisively  influenced  by
someone who was prejudiced.” Blasdel, 687 F.3d at 817 (empha‐
sis  in  original)  (citations  omitted).  Even  if  we  assume  that
Ravanas’ comments to Roberts and the affidavits from Roberts’
colleagues  were  sufficient  to  show  that  Ravanas  was  preju‐
diced  against  Roberts  on  account  of  his  age,  there  is  no
evidence  that  Ravanas  “manipulated”  or  “decisively  influ‐
enced” Love’s decision to terminate Roberts’ employment. 
    In  Woods  v.  City  of  Berwyn,  we  found  that  the  Supreme
Court’s holding in Staub v. Proctor Hospital changed cat’s paw
liability  in  this  circuit  such  that  we  no  longer  require  the
subordinate with the discriminatory animus to be the “singular
influence” on the decision‐maker. 803 F.3d 865, 869 (7th Cir.
2015). But we noted that the Supreme Court still left open the
possibility for cases in which a subordinate’s discriminatory
animus is too remote to the decision‐maker to sustain a cat’s
paw  theory  of  liability.  Id.  at  870.  Specifically,  in  instances
where  the  final  decision‐maker  conducted  his  or  her  own
investigation into the matter, we stated:
       If  the  ultimate  decision‐maker  does  determine
       whether  the adverse action  is entirely justified
       apart from the [subordinate’s] recommendation,
       then the subordinate’s purported bias might not
       subject the employer to liability. This is consis‐
No. 15‐2079                                                       21

       tent with our previous holdings that “the chain
       of  causation  can  be  broken  if  the  unbiased
       decision‐maker  conducts  a  meaningful  and
       independent  investigation  of  the  information
       being  supplied  by  the  biased  employee.”
       Schandelmeier–Bartels v. Chi. Park Dist., 634 F.3d
       372, 383 (7th Cir. 2011). To hold otherwise would
       be to rule that whenever a discriminatory subor‐
       dinate makes an allegation or institutes a charge
       and the plaintiff‐employee is fired, there are no
       steps  the  ultimate  decision‐maker  could  ever
       take to break that chain of proximate causation.
       That cannot be so.
Id. 
   In  this  case,  Love  conducted  her  own  investigation  into
whether to terminate Roberts’ employment. She read Roberts’
Economics for Arts Entrepreneurs and Managers and compared
the  controversial  chapters  with  the  specific  un‐credited
sections from Sichel and Eckstein’s Basic Economic Concepts. By
examining the primary sources, she determined for herself that
Roberts had committed plagiarism. In addition, Love consulted
with Nichols after Nichols had previously met with Roberts
regarding the situation. Although Love also reviewed Ravanas’
memorandum, it is clear that she conducted a “meaningful and
independent investigation” into the matter apart from relying
on  Ravanas’  recommendations.  Further,  Roberts  does  not
contest  the  accuracy  of  Ravanas’  memorandum,  and  in  fact
admitted  the  accuracy  of  substantially  all  of  the  allegations
contained  therein.  Also,  there  is  no  evidence  that  any  other
tenured professor, of any age, had engaged in similar plagia‐
22                                                    No. 15‐2079

rism  and  had  not  been  fired.  Thus,  there  is  no  reasonable
inference that Ravanas’ age hostility against Roberts manipu‐
lated Love’s decision to terminate Roberts’ employment.
    Roberts attempts to save his cat’s paw theory by arguing
that  Ravanas’  memorandum  “set  in  motion  the  eventual
termination.” That is incorrect; Wasfie originated the plagia‐
rism charge against Roberts, not Ravanas. Further, once Wasfie
accused  Roberts  of  plagiarism,  Ravanas  undertook  his  own
independent investigation into the matter, rather than blindly
rely on Wasfie’s accusations. As discussed above, Roberts does
not contest the accuracy of Ravanas’ memorandum’s findings
and has not presented any evidence that Ravanas only investi‐
gated the plagiarism charge because of Roberts’ age. Therefore,
his ADEA claims cannot withstand summary judgment.
                     III.  CONCLUSION 
     The judgment of the district court is AFFIRMED.